We have been referred to cases in Pennsylvania.
The practice there seems to be founded on the ancient English statutes by which merchants, c., could before certain magistrates acknowledge a debt, and their property and lands were bound by it, and if the debt was not paid at the time, the plaintiff was entitled to execution forthwith, and to have the lands delivered *Page 202 
to him, and in case of death of the debtor, to scire facias,
and to have the lands in the hands of the heir, but not the body of the heir, delivered. By statute 23 Henry VIII. cap. 6, this privilege was extended to all persons, whether traders or not. See Chitty's Statutes of Pract. Utility, vol. 1, part 1, 307-11; 2 Blackstone Comm. 160, 342. On this recognizance the plaintiff could maintain an action of debt. 1 Chitty Pleading, 127. And when the lands were thus bound and the conusor died, scirefacias might issue against the tenants of the lands by name or generally, Jefferson v. Morton, 2 Williams' Saunders, 7, note 4, and 69 b, note, to show cause why the plaintiff should not have his execution against the land.
In Pennsylvania in some cases, in settlement of estates, the land in the hands of the heirs, their heirs and assigns, is by statute charged with certain payments; and in De Haven et ux.
v. Henderson, Supreme Court of Pennsylvania, May, 1878, the court say that the practice there originated in the want of a remedy in equity to enforce the charge. In M'Lanahan v.Wyant, 1 Pa. 96, 113, the court state their practice, which is substantially the same with the English. See also Brown v.Furer, 4 Serg.  R. 213.
No such practice has ever prevailed here. The judgment here must be against the person, and equity affords a full and complete remedy.
Motion granted.